Title: Library Company: Acceptance of the Charter, 3 May 1742
From: Library Company of Philadelphia
To: 


The increasing property of the Library Company suggested that the time had come to incorporate it. On June 21, 1739, Rev. Richard Peters informed the Directors that the Proprietor was willing to grant a charter, and he proposed to have one drafted for their perusal. “This Discourse of Mr. Peters’s was very pleasing to the Directors present,” the minutes noted. The matter progressed slowly. The Directors approached Thomas Penn informally; they canvassed the subscribers; and, meeting with general approval, appointed a committee (its composition is not known) to draft a charter. By July 1741, however, when they were about to lay it before the Proprietor, they learned that some subscribers felt strongly that they had exceeded their authority “and were about to obtrude a disadvantageous Charter upon the Company without their [the subscribers’] Consent.” A few wanted no charter at all. The Directors called a special meeting for August 3, to explain their acts and purposes and to ask the subscribers to “determine whether in their opinion a Charter will be of Service to them, and what Method of Application shall be made Use of to obtain it.” Forty-five members appeared, several were represented by proxies, and after some debate they unanimously resolved to apply for a charter. The draft the Directors were considering was read article by article, and two changes were ordered: the Company should reserve specifically the power of making laws for its own government, and a quorum for making laws after notice given should be one fourth of the subscribers, instead of one fifth as proposed. The charter thus amended was transcribed and carried to the Proprietor. He referred it to Governor Thomas, who signed it on August 19, 1741.
When the subscribers were asked to signify their acceptance, two new objections were made: the charter did not specifically apply to the successors of the present members, and (doubtless through the scrivener’s error) the subscribers were liable not only for their annual 10s. payments but for greater sums “in lieu thereof.” The necessary change and correction were made, to the satisfaction of the dissenters; and on March 15 Samuel Rhoads showed the Directors the charter as “fairly engrossed” by Joseph Breintnall. They presented it to Governor Thomas, and he signed it on March 25, 1742. At their annual meeting on May 3 the subscribers approved it unanimously.
 
[May 3, 1742]
The third Day of May Anno Domini 1742 We the Subscribers Members of the Library Company of Philadelphia being met in pursuance of Notice for that purpose given do thankfully receive and accept of the Charter granted to the said Company by the honourable the Proprietaries of Pensylvania. Witness our Hands.


Jno Langdale
Saml. Hale,


  John Roberts
   by his Proxy Wm Parsons


  Isaiah Warner
  Nichs. Scull,


  Philip Syng
   by his Proxy Wm Parsons


  George Emlen Jr.
  Willm. Maugridge,


  John Jones jun.
   by his Proxy Wm Parsons


  Thos: Hopkinson 1742
Wm. Parsons


  Richard Peters
Jas: Morris


  William Peters
Joseph Stretch


   by his Proxy
Isaac Williams


   Richard Peters
   by his Proxy Henry Pratt



  Alex: Graydon
Henry Pratt


  Andrew Hamilton
Evan Morgan


  Robt Greenway
Thomas Shaw


  Saml: Morris
   by his Proxy Jacob Duché


  Saml: Coates
Jacob Duché


  Benja: Shoemaker
Charles Meredith


  Hugh Roberts
   by his Proxy Henry Pratt


  Wm: Coleman
Wm Callender


  Joseph Breintnall
Joseph King


  Saml Norris
Benja: Paschall


  B Franklin
John Paschall


  Richd Standley
Wm Plumsted


  Tench Francis
Will. Allen


  John Read
Fras. Richardson


  Anth Nicholas
Isr: Pemberton junr:



James Hamilton



Samuel Rhoads



Thos Godfrey



James Bingham



Wm Crosthwaite



  
    
      
        Thomas Bond
        }
        by their proxy
      
      
        Reece Lloyd
        Hugh Roberts
      
    
  






Samuel M’Call



John Sober


